DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “302” (see page 14 of 27 paragraph [0042] line 2; page 15 of 27 lines 2 and 5)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure filed on 04/02/2020 is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jawahar (US 20180218284 A1) in view of Wrenninge (US 20190156151 A1).
Regarding claim 1, Jawahar discloses identifying a source domain with a source data including labeled images (abstract, figure 3 Jawahar specifically discloses “The disclosed embodiments illustrate a domain adaptation method for learning transferable feature representations from a source domain for a target domain. The method includes receiving input data comprising a plurality of labeled instances of the source domain and a plurality of unlabeled instances of the target domain”); identifying a target domain with a target data including unlabeled images (abstract, figure 3 Jawahar specifically discloses “The disclosed embodiments illustrate a domain adaptation method for learning transferable feature representations from a source domain for a target domain. The method includes receiving input data comprising a plurality of labeled instances of the source domain and a plurality of unlabeled instances of the target domain. The method includes learning common representation shared between the source domain and the target domain, based on the plurality of labeled instances of the source domain. The method includes labeling one or more unlabeled instances in the plurality of unlabeled instances of the target domain, based on the common representation. The method includes determining a target specific representation corresponding to the target domain” … “A "common representation" comprises a plurality of features that is shared between a source domain and a target domain”); identifying at least one common feature between the source domain and the target domain (abstract, figure 3 Jawahar specifically discloses “The disclosed embodiments illustrate a domain adaptation method for learning transferable feature representations from a source domain for a target domain. The method includes receiving input data comprising a plurality of labeled instances of the source domain and a plurality of unlabeled instances of the target domain. The method includes learning common representation shared between the source domain and the target domain, based on the plurality of labeled instances of the source domain. The method includes labeling one or more unlabeled instances in the plurality of unlabeled instances of the target domain, based on the common representation. The method includes determining a target specific representation corresponding to the target domain” … “A "common representation" comprises a plurality of features that is shared between a source domain and a target domain”); identifying a model trained using the source domain (abstract, figure 3 Jawahar specifically discloses “The disclosed embodiments illustrate a domain adaptation method for learning transferable feature representations from a source domain for a target domain. The method includes receiving input data comprising a plurality of labeled instances of the source domain and a plurality of unlabeled instances of the target domain. The method includes learning common representation shared between the source domain and the target domain, based on the plurality of labeled instances of the source domain. The method includes labeling one or more unlabeled instances in the plurality of unlabeled instances of the target domain, based on the common representation. The method includes determining a target specific representation corresponding to the target domain” … “A "common representation" comprises a plurality of features that is shared between a source domain and a target domain”); and using the model to apply the common feature in the labeled images of the source to label the images in the target domain having the common feature(abstract, figure 3 Jawahar specifically discloses “The disclosed embodiments illustrate a domain adaptation method for learning transferable feature representations from a source domain for a target domain. The method includes receiving input data comprising a plurality of labeled instances of the source domain and a plurality of unlabeled instances of the target domain. The method includes learning common representation shared labeling one or more unlabeled instances in the plurality of unlabeled instances of the target domain, based on the common representation. The method includes determining a target specific representation corresponding to the target domain” … “A "common representation" comprises a plurality of features that is shared between a source domain and a target domain”).

    PNG
    media_image1.png
    637
    379
    media_image1.png
    Greyscale

Jawahar doesn’t specifically discloses the use of datasets. Wrenninge discloses the use of datasets (figure 1 paragraphs [0003] and [0070]-[0074] specifically discloses “Large datasets are important for implementing machine learning (ML) solutions. In particular, many methods use models having large numbers of parameters, which often require large amounts of data for optimization” … “Block S500 includes generating a synthetic image dataset. Block S500 functions to output a synthetic image dataset, made up of intrinsically labelled images, as a result of the procedural generation, rendering, and/or augmentation Blocks of the method, for use in downstream applications (e.g., model training, model evaluation, image capture methodology validation, etc.).”) Jawahar and Wrenninge are analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Jawahar the dataset disclosed by Wrenninge. The suggestion/motivation for doing so would have been to be able to adapt to different applications (Wrenninge paragraph [0073]). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 6, Jawahar and Wrenninge discloses claim 1, Wrenninge also discloses synthetic data (paragraph [0020] Wrenninge specifically discloses “Third, variants of the method generate high quality images that depict realistic road scenes, which minimizes the "domain shift" between the synthetic image dataset and real-world images. The result of training a model using a synthetic dataset having minimal domain shift from real-world datasets is a trained model that performs significantly better when implemented using real-world data, but that can also be efficiently trained using automatically generated synthetic data”)
Regarding claim 7, Jawahar and Wrenninge discloses claim 6, Wrenninge also discloses real data (paragraph [0020] Wrenninge specifically discloses “Third, variants of the method generate high quality images that depict realistic road scenes, which minimizes the "domain shift" between the synthetic image dataset and real-world images. The result of training a model using a synthetic dataset having minimal domain shift from real-world datasets is a trained model that performs significantly better when implemented using real-world data, but that can also be efficiently trained using automatically generated synthetic data”)
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jawahar and Wrenninge as applied to claim 1 above, and further in view of Hoffman ("CyCADA: Cycle-Consistent Adversarial Domain Adaption” December 29, 2017)
Regarding claim 2, Jawahar and Wrenninge discloses claim 1, Jawahar and Wrenninge don’t specifically disclose aligning the difference between the source dataset 
Regarding claim 3, Jawahar and Wrenninge discloses claim 1, Jawahar and Wrenninge don’t specifically disclose a Cycle-Consistent Adversarial Domain Adaptation (CyCADA). Hoffman discloses a Cycle-Consistent Adversarial Domain Adaptation (CyCADA) (section 1 Hoffman specifically discloses “Our approach, Cycle-Consistent Adversarial Domain Adaptation (CyCADA), guides transfer between domains according to a specific discriminatively trained task and avoids divergence by enforcing consistency of the relevant semantics before and after adaptation.”) Jawahar, Wrenninge and Hoffman are analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Jawahar and Wrenninge the consistency disclosed by Hoffman. The 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jawahar and Wrenninge as applied to claim 1 above, and further in view of Hosseini-Asi (US 20190295530 A1).
Regarding claim 4, Jawahar and Wrenninge discloses claim 1, Jawahar and Wrenninge don’t specifically disclose a cross-domain image generation GAN model (CycleGAN). Hosseini-Asi discloses a cross-domain image generation GAN model (CycleGAN) (paragraph [0041] Hosseini-Asi specifically discloses “In CycleGAN, a pair of generative models are used to convert samples from the source domain to the target domain and vice versa. During training, samples are converted to and from the opposite domain by the pair of generative models to form a cycle. Since cycle consistency is desired (i.e., the original, pre-cycle sample and the post-cycle sample should be the same), one objective of CycleGAN training is to minimize differences between the pre- and post-cycle samples”.) Jawahar, Wrenninge and Hosseini-Asi analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Jawahar and Wrenninge the CycleGAN disclosed by Hosseini-Asi. The suggestion/motivation for doing so would have been to minimize differences between the pre- and post-cycle samples (Hosseini-Asi paragraph [0041])
Regarding claim 5, Jawahar and Wrenninge discloses claim 1, Jawahar and Wrenninge don’t specifically disclose extracting the common feature such that the CycleGAN, a pair of generative models are used to convert samples from the source domain to the target domain and vice versa. During training, samples are converted to and from the opposite domain by the pair of generative models to form a cycle. Since cycle consistency is desired (i.e., the original, pre-cycle sample and the post-cycle sample should be the same), one objective of CycleGAN training is to minimize differences between the pre- and post-cycle samples”.) Jawahar, Wrenninge and Hosseini-Asi analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Jawahar and Wrenninge the CycleGAN disclosed by Hosseini-Asi. The suggestion/motivation for doing so would have been to minimize differences between the pre- and post-cycle samples (Hosseini-Asi paragraph [0041]).
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini-Asi (US 20190286073 A1) in view of Wrenninge (US 20190156151 A1).
Regarding claim 1, Hosseini-Asi discloses identifying a source domain with a source data including labeled images (abstract, paragraph [0048] Hosseini-Asi specifically discloses “As discussed above, domain adaptation aims to generalize a model from source domain to a target domain. Typically, the source domain has a large amount of training data, whereas the data are scarce in the target domain. This from source domain to a target domain. Typically, the source domain has a large amount of training data, whereas the data are scarce in the target domain. This challenge is typically addressed by learning a mapping between domains, which allow data from the source domain to enrich the available data for training in the target domain. One of the techniques of learning such mappings is Generative Adversarial Networks (GANs) with cycle-consistency constraint (CycleGAN), which enforces that mapping of an example from the source to the target and then back to the source domain would result in the same example (and vice versa for a target example). By using the cycle-consistency constraint, CycleGAN learns to preserve the "content" from the source domain while only transferring the "style" to match the distribution of the target domain”); identifying at least one common feature between the source domain and the target domain (abstract, paragraph [0048] Hosseini-Asi specifically discloses “As discussed above, domain adaptation aims to from source domain to a target domain. Typically, the source domain has a large amount of training data, whereas the data are scarce in the target domain. This challenge is typically addressed by learning a mapping between domains, which allow data from the source domain to enrich the available data for training in the target domain. One of the techniques of learning such mappings is Generative Adversarial Networks (GANs) with cycle-consistency constraint (CycleGAN), which enforces that mapping of an example from the source to the target and then back to the source domain would result in the same example (and vice versa for a target example). By using the cycle-consistency constraint, CycleGAN learns to preserve the "content" from the source domain while only transferring the "style" to match the distribution of the target domain”); identifying a model trained using the source domain (abstract, paragraph [0048] Hosseini-Asi specifically discloses “As discussed above, domain adaptation aims to generalize a model from source domain to a target domain. Typically, the source domain has a large amount of training data, whereas the data are scarce in the target domain. This challenge is typically addressed by learning a mapping between domains, which allow data from the source domain to enrich the available data for training in the target domain. One of the techniques of learning such mappings is Generative Adversarial Networks (GANs) with cycle-consistency constraint (CycleGAN), which enforces that mapping of an example from the source to the target and then back to the source domain would result in the same example (and vice versa for a target example). By using the cycle-consistency constraint, CycleGAN learns to preserve the "content" from the source domain while only transferring the "style" to match the distribution of the target domain”); and using the model to apply the common feature in from source domain to a target domain. Typically, the source domain has a large amount of training data, whereas the data are scarce in the target domain. This challenge is typically addressed by learning a mapping between domains, which allow data from the source domain to enrich the available data for training in the target domain. One of the techniques of learning such mappings is Generative Adversarial Networks (GANs) with cycle-consistency constraint (CycleGAN), which enforces that mapping of an example from the source to the target and then back to the source domain would result in the same example (and vice versa for a target example). By using the cycle-consistency constraint, CycleGAN learns to preserve the "content" from the source domain while only transferring the "style" to match the distribution of the target domain”).
Hosseini-Asi doesn’t specifically discloses the use of datasets. Wrenninge discloses the use of datasets (figure 1 paragraphs [0003] and [0070]-[0074] specifically discloses “Large datasets are important for implementing machine learning (ML) solutions. In particular, many methods use models having large numbers of parameters, which often require large amounts of data for optimization” … “Block S500 includes generating a synthetic image dataset. Block S500 functions to output a synthetic image dataset, made up of intrinsically labelled images, as a result of the procedural generation, rendering, and/or augmentation Blocks of the method, for use in downstream applications (e.g., model training, model evaluation, image capture methodology validation, etc.).”) Hosseini-Asi and Wrenninge are analogous art because they are from 
Regarding claim 4, Hosseini-Asi and Wrenninge discloses claim 1, Hosseini-Asi also discloses a cross-domain image generation GAN model (CycleGAN) (paragraph [0041] Hosseini-Asi specifically discloses “In CycleGAN, a pair of generative models are used to convert samples from the source domain to the target domain and vice versa. During training, samples are converted to and from the opposite domain by the pair of generative models to form a cycle. Since cycle consistency is desired (i.e., the original, pre-cycle sample and the post-cycle sample should be the same), one objective of CycleGAN training is to minimize differences between the pre- and post-cycle samples”.)
Regarding claim 5, Hosseini-Asi and Wrenninge discloses claim 1, Hosseini-Asi also discloses extracting the common feature such that the common feature between the source domain and the target domain are made to be indistinguishable (paragraph [0041] Hosseini-Asi specifically discloses “In CycleGAN, a pair of generative models are used to convert samples from the source domain to the target domain and vice versa. During training, samples are converted to and from the opposite domain by the pair of generative models to form a cycle. Since cycle consistency is desired (i.e., the original, pre-cycle sample and the post-cycle sample should be the same), one objective of to minimize differences between the pre- and post-cycle samples”.)
Regarding claim 6, Hosseini-Asi and Wrenninge discloses claim 1, Wrenninge also discloses synthetic data (paragraph [0020] Wrenninge specifically discloses “Third, variants of the method generate high quality images that depict realistic road scenes, which minimizes the "domain shift" between the synthetic image dataset and real-world images. The result of training a model using a synthetic dataset having minimal domain shift from real-world datasets is a trained model that performs significantly better when implemented using real-world data, but that can also be efficiently trained using automatically generated synthetic data”)
Regarding claim 7, Hosseini-Asi and Wrenninge discloses claim 6, Wrenninge also discloses real data (paragraph [0020] Wrenninge specifically discloses “Third, variants of the method generate high quality images that depict realistic road scenes, which minimizes the "domain shift" between the synthetic image dataset and real-world images. The result of training a model using a synthetic dataset having minimal domain shift from real-world datasets is a trained model that performs significantly better when implemented using real-world data, but that can also be efficiently trained using automatically generated synthetic data”)
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini-Asi and Wrenninge as applied to claim 1 above, and further in view of Hoffman (" CyCADA: Cycle-Consistent Adversarial Domain Adaption” December 29, 2017)
Regarding claim 2, Hosseini-Asi and Wrenninge discloses claim 1, Hosseini-Asi and Wrenninge don’t specifically disclose aligning the difference between the source 
Regarding claim 3, Hosseini-Asi and Wrenninge discloses claim 1, Hosseini-Asi and Wrenninge don’t specifically disclose a Cycle-Consistent Adversarial Domain Adaptation (CyCADA). Hoffman discloses a Cycle-Consistent Adversarial Domain Adaptation (CyCADA) (section 1 Hoffman specifically discloses “Our approach, Cycle-Consistent Adversarial Domain Adaptation (CyCADA), guides transfer between domains according to a specific discriminatively trained task and avoids divergence by enforcing consistency of the relevant semantics before and after adaptation.”) Hosseini-Asi, Wrenninge and Hoffmanare analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Hosseini-Asi and Wrenninge the consistency disclosed by Hoffman. The .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu, "Unpaired Image-to-Image Translation using Cycle-Consistent Adversarial Netoworks," ICCV 2017
Abhiram (US 20190286942 A1) discloses deterministic labeled data generation and artificial intelligence training pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/JUAN A TORRES/           Primary Examiner, Art Unit 2636